UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6207



STANLEY WILSON CRUSENBERRY,

                                            Plaintiff - Appellant,

          versus

R. V. CHADWELL, Lee County Sheriff; LEE COUNTY
SHERIFF'S DEPARTMENT,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-96-1086-R)


Submitted:   May 1, 1997                    Decided:   May 13, 1997


Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Stanley Wilson Crusenberry, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his 42

U.S.C. § 1983 (1994) complaint for failure to state a claim upon

which relief can be granted pursuant to 28 U.S.C. § 1915A(b)(1). We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the
district court. Crusenberry v. Chadwell, No. CA-96-1086-R (W.D. Va.
Jan. 8, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2